Citation Nr: 1432786	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-07 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Diego, California


THE ISSUE

Entitlement to service connection for left tibia/left knee osteochondroma, to include residuals.


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel










INTRODUCTION

The Veteran had active service from May 1980 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in San Diego, California, currently has jurisdiction of the claim.  In February 2014, the Board remanded the case for further development; the mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).


FINDING OF FACT

The Veteran's left tibia osteochondroma clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left tibia/left knee osteochondroma, to include residuals, have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in letters from September and November 2007.  The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent a VA examination in November 2013.  In February 2014, the Board found the examination inadequate and remanded the case for an addendum to provide an opinion using the appropriate legal standard.  An addendum opinion was obtained in February 2014, and the report and medical opinion are in the claims file.  The Boards finds that taken together this examination and addendum opinion are adequate; they involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Here, the Veteran claims service connection for left tibia/left knee osteochondroma, to include residuals.  He says he developed this condition and was treated for it in service.  

The record reflects that the Veteran underwent treatment the resection of the osteochondroma from his left tibia after service, in February 1983.

The Veteran's April 1980 report of an enlistment examination, notes that the Veteran's lower extremities were "abnormal."  A partially illegible notation indicates an abnormality of some kind of the lateral left leg as well as a "small herniation . . . lateral left leg."  In the accompanying April 1980 Report of Medical History, the Veteran denied ever having a tumor, growth, cyst, or cancer, but did report a history of leg cramps, broken bones and bone, joint, or other deformity.  He specifically reported a broken right arm and right leg when he was 14 years old.  The examiner noted a 1974 fracture of the right metatarsal bone and right knuckle, without sequelae.  The examiner noted that the Veteran "[d]enies all else."  There was no comment or elaboration made related to the left leg.  His PULHES profile was L-1.  

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "L" reflects the condition of the lower extremities.  Odiorne v. Principi, 3 Vet. App. 456 (1992)). 

The Veteran's STRs include numerous complaints of left leg pain.  On June 10, 1980, he complained of left knee pain; the assessment was leg strain.  On June 13, he had the same complaints; assessment was deferred.  Entries dated June 16 and June 17 noted the Veteran's complaint of knee pain for the previous week, with conflicting comments regarding whether there was a history of trauma within that period.  It was noted that there was no history of left knee pain prior to enlistment.  
X-ray studies revealed a left tibia osteochondroma.  

An August 1980 entry noted the Veteran's request for discharge for various complaints, including left knee pain.  He was noted to have only mild knee pain that was "[u]nknown to [the Veteran] at time of enlistment.  Pain worsened at boot camp with running."  A September 1980 notation showed the Veteran had an obvious osteochondroma left tibia which "E[xisted] P[rior] T[o] E[nlistment] (EPTE)"

The report of an undated discharge examination noted normal clinical evaluation of the lower extremities and no pertinent defects were diagnosed.  On a March 1981 Report of Medical History, the Veteran marked both yes and no to the question of having tumor, growth, cyst or cancer.  In the summary, the examiner noted osteochondroma, left tibia, EPTE.
 
A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137. 

In this case, although the Veteran's enlistment examination notes abnormal lower extremities, it does not note the left tibia osteochondroma.  Accordingly, the presumption of soundness attaches.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the preexisting condition.  Id. at 1096 .  A claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC3-2003.

In this case, the Board finds that the presumption of soundness is rebutted because the evidence reflects that the Veteran's left tibia osteochondroma clearly and unmistakably preexisted service and was not aggravated by service. 

In a February 2014 addendum opinion to a November 2013 VA examination, the examiner opined that the evidence of record clearly and unmistakably shows that the Veteran's osteochondroma existed prior to his entry into active duty.  The examiner explained that the "small herniation lateral left leg" is the physical findings of the osteochondroma.  X-rays of the area confirmed the presence of the osteochondroma consistent with the physical findings noted at the enlistment exam.  And, the bone cyst (osteochondroma) would rarely cause a leg problem since it is a benign adolescent tumor.

Furthermore, the examiner opined that the Veteran's left tibia osteochondroma, "which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  The examiner explained that the Veteran's service treatment records indicate he sustained a contusion to his left knee while on active duty, however there is no indication of any abnormalities in the knee joint after the acute injury healed.  A knee joint exam in 1982 was within normal limits as well.  X-rays performed at the time of the knee contusion noted an incidental finding of the osteochondroma (not located within the articulating area of the knee joint).  The Veteran's medical records do not support any treatment to the area noted with the osteochondroma, only the knee joint.  There is no indication of the left lower tibia (leg) swelling being symptomatic while on active duty.  There was no indication of the osteochondroma being symptomatic until after his active military service, but would still be within the natural progression of the condition. 

Although the examiner did not note the term "clear and unmistakably" on his opinion on aggravation explicitly, the Board finds that the detailed rationale provided in the February 2014 addendum opinion, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow the Board to conclude that the Veteran's left tibia osteochondroma clearly and unmistakably was not aggravated by the Veteran's service. 

The Board has considered the statements of the Veteran and his family members, which purport to assert that his condition did not preexist service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the diagnosis and etiology of the condition at issue in this case falls outside the realm of common knowledge of a lay person; although competent to testify as to observations, neither the Veteran nor his family members have demonstrated that they are experts on the diagnosis or etiology of orthopedic conditions.  Jandreau, 429 F.3d at 1377.  Moreover, even if credible and competent as to their observations, the aforementioned lay assertions are outweighed by the specific and reasoned conclusions of the health care professional discussed above.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).

For the foregoing reasons, the Board finds there is clear and unmistakable evidence that the Veteran's left tibia osteochondroma preexisted service and was not aggravated by service; the presumption of soundness is rebutted.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for left tibia/left knee osteochondroma, to include residuals is not warranted.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left tibia/left knee osteochondroma, to include residuals is denied.




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


